400 So. 2d 1287 (1981)
Bertha Bates MIDDLETHON, Appellant,
v.
FLORIDA POWER & LIGHT COMPANY, Appellee.
No. 80-2224.
District Court of Appeal of Florida, Third District.
June 30, 1981.
Rehearing Denied July 31, 1981.
Marlow, Shofi, Ortmayer, Smith, Connell & Valerius and Joseph H. Lowe, Miami, for appellant.
Steel, Hector & Davis and Paul J. Bonavia, Miami, for appellee.
*1288 Before BARKDULL and FERGUSON, JJ., and MELVIN, WOODROW M. (Ret.), Associate Judge.
FERGUSON, Judge.
An electric utility company is not liable on theory that they negligently installed and used a concrete pole near the roadway where the undisputed evidence shows the vehicle had collided with another vehicle, veered off the roadway and onto the sidewalk, then struck utility pole. See, e.g., Speigel v. Southern Bell Telephone and Telegraph Company, 341 So. 2d 832 (Fla. 3d DCA 1977).
Order dismissing third party complaint with prejudice is affirmed.